[Cite as State ex rel. Velez v. Russo, 2014-Ohio-2779.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101332




                     STATE EX REL., PEDRO R. VELEZ
                                                                RELATOR

                                                          vs.

                          HONORABLE JOSEPH RUSSO
                                                                RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Mandamus
                                            Order No. 475757
                                            Motion No. 475325



        RELEASE DATE: June 23, 2014
FOR RELATOR

Pedro R. Velez
Inmate No. 651-114
Trumbull Correctional Institution
P.O. Box 901
Leavittsburg, OH 44430


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

      {¶1} Pedro R. Velez has filed a complaint for a writ of mandamus.       Velez seeks

an order from this court that requires Judge Joseph D. Russo to render a ruling with

regard to a motion for jail-time credit that was filed in State v. Velez, Cuyahoga C.P. No.

CR-573694.

       {¶2} Attached to Judge Russo’s motion for summary judgment is a copy of a

judgment entry, journalized on May 29, 2014, which demonstrates that a ruling has been

rendered with regard to Velez’s motion for jail-time credit.    Thus, the complaint for a

writ of mandamus is moot.    State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common

Pleas, 74 Ohio St.3d 278, 658 N.E.2d 723 (1996); State ex rel. Gantt v. Coleman, 6 Ohio

St.3d 5, 450 N.E.2d 1163 (1983).

       {¶3} It must also be noted that Velez’s complaint for a writ of mandamus did not

contain:   (1) a sworn affidavit, that specified the details of his claim, as required by

Loc.App.R. 45(B)(1)(a); (2) an affidavit that specified each civil action or appeal of a

civil action filed within the last five years, as required by R.C. 2969.25(A); and (3)

statements that sets forth the balance in his account for the preceding six months and also

set forth all other owned cash and things of value, as required by R.C. 2969.25(C). The

failure to comply with the requirements of Loc.App.R. 45(B)(1)(a), R.C. 2969.25(A), and

2969.25(C) warrants dismissal of Velez’s complaint for a writ of mandamus.       See State

ex rel. Washington v. Ohio Adult Parole Auth., 87 Ohio St.3d 258, 719 N.E.2d 544
(1999); State ex rel. Jones v. McGinty, 8th Dist. Cuyahoga No. 92602, 2009-Ohio-1258;

State ex rel. Hightower v. Russo, 8th Dist. Cuyahoga No. 82321, 2003-Ohio-3679.

      {¶4} Accordingly, we grant Judge Russo’s motion for summary judgment.

Costs to Judge Russo. Costs waived. The court directs the clerk of court to serve all

parties with notice of this judgment and its date of entry upon the journal as required by

Civ.R. 58(B).

      {¶5} Writ denied.


__________________________________________
TIM McCORMACK, JUDGE

SEAN C. GALLAGHER, P.J., and
MELODY J. STEWART, J., CONCUR